Dissenting Opinion of
Dole, J.
Upon the question of construction, which is the only question raised by the foregoing opinion of the majority of the Court, I still adhere to my former opinion. The word “agreement” is not only often used by unprofessional persons for the document containing an agreement, but such use also is authorized by the dictionaries. The parties, therefore, under the words of the covenant, may easily have agreed to a renewal of the existing lease, and have made it “ subject to a new agreement,” i.e., subject to a new lease, instrument or document carrying out the renewal or extension agreed on.